DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 9/9/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (U.S. Patent 4,474,680) in view of Clausen (U.S. Publication 2015/0283523).
Regarding claim 1, Kroll teaches a method of producing injectable foam (column 1 lines 6-7) comprising: choosing at least one parameter of the injectable foam chosen from density and bubble size (column 2 lines 19-26 teaches small bubbles small in diameter in order to have a low surface tension to maximize capture of fine dust particles); independently delivering a foamable liquid and a gas to a foam producing structure (figure 1 lines from item 29 and 30 are independently fed into item 2);  passing the foamable liquid and the gas through at least one element defining at least one passage within the foam producing structure (item 1 is taught as a manifold); independently controlling the flow rate of the foamable liquid and the gas (item 30 line is separate from item 29, line, item 29 line has multiple pressure regulators and pumps upstream that allow for independent feeding of material); and producing the injectable foam of the at least one chosen parameter (a small bubble diameter foam is produced in item 2 and fed through lines 32 and 33). Regarding claims 7, 8, 9, and 10 Kroll teaches picking a flow rate in order to create sufficient foaming in the material (column 1 lines 39-45).
Regarding claim 1, Kroll is silent to using a control unit wherein the control unit adjusts the relative amounts and flow rates of the foamable liquid and gas delivered to the foam producing structure. Kroll is silent to the language of claim 6. Regarding claim 7, 8, 9, and 10 Kroll is silent to the specific flow rates, ratio, and the product of the specific flow rates.
Regarding claim 1, Clausen teaches using a control unit (control unit 104) wherein the control unit adjusts the relative amounts and flow rates of the foamable liquid and gas delivered to the foam producing structure (figure 7 items 258, 260).
It would have been obvious to one of ordinary skill in the art to modify the foam generator of Kroll with the control system of Clausen in order to allow for more precise foam generation. Regarding claim 6, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the pressure of air in order to control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 7, 8, 9, and 10 absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the flow rates of liquid and gas, respectively, in order to control the degree of foaming since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 2, Kroll teaches wherein the foamable liquid is delivered by a pump (column 1 lines 30-37).
Regarding claim 3, Kroll teaches wherein the pump is a volumetric pump (column 4 lines 12-13 teaches pumps with a volume displacement capacity).
Regarding claim 5, Kroll teaches wherein the gas is delivered under pressure (column 6 lines 3-7 teaches ambient pressure which is considered reading on under pressure).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (U.S. Patent 4,474,680) in view of Clausen (U.S. Publication 2015/0283523) in view of Pace (U.S. Publication 2013/0118763)
Kroll is silent to the language of claim 4.
Regarding claim 4,  Pace teaches an air compressor for an air mixing chamber (item 20 which is considered displacing a volume of air and therefore reading on a volumetric pump). 
It would have been obvious to one of ordinary skill in the art to modify the air line of Kroll in view of Clausen with the air compressor of Pace in order to more precisely control the flow rate of air into the foaming chamber. While Kroll teaches the use of ambient pressure (column 6, lines 3-7 teaches ambient air is possible to be fed into the foamer) it is not considered teaching away from using a pump to feed air into the mixing chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774